Citation Nr: 0408843	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cerebral 
concussion.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active service from September 1981 to 
September 1985 and from February 1988 to February 1992.  

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in St. Louis, Missouri. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On August 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility/ies) for 
the veteran to be afforded:  (1) 
examination of the sinuses, and, (2) 
neurologic and psychometric examination 
as necessary to determine whether the 
veteran has current residuals of a 
cerebral concussion (other than migraine 
headaches and glaucoma, for which service 
connection have already been granted).  
Send the claims folders to the examiners 
for review.

(a) The veteran should be afforded an 
examination of the sinuses to determine 
the current nature and severity of his 
service-connected sinusitis.  All 
indicated tests and studies, to include 
x-rays or other diagnostic procedures 
deemed necessary, should be conducted.  
The examiner should report the number and 
severity of episodes per year of 
sinusitis, including whether each episode 
is incapacitating, or requires antibiotic 
treatment, and, if so, the duration of 
the antibiotic therapy, and whether the 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 

(b) The veteran should be afforded a 
neurologic examination, psychometric 
testing, and any other indicated 
examinations, evaluations, or studies as 
necessary to determine whether he has a 
current disability (other than migraine 
headaches or glaucoma) due to a cerebral 
concussion incurred in service.  The 
examiner is requested to review all 
pertinent records associated with the 
claims files, particularly service 
medical records regarding injuries 
sustained during service, and any 
relevant private medical records.  
Following examination of the veteran, and 
in conjunction with a review of the 
claims folder, the examiner should render 
an opinion as to whether the veteran has 
a current disorder due to a cerebral 
concussion or other head injury sustained 
in service (other than migraine headaches 
and glaucoma).  A complete rationale for 
any opinion expressed should be included 
in the examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





